Title: To James Madison from James Monroe, 4 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr 4. 1812
I send within a letter from Mr Russell & one from Mr Beasley, which are of no great importance except in relation to the blockade of May 1806.
Every thing we hear of Genl. Hulls conduct increases the high sense at first entertaind of its impropriety. Col: Huntington from Ohio is here, & Col: Cass is expected to day. H. says that even at the moment of surrender our force was sufficient to have driven the British into the river, to have recrossed & in all probability taken Malden.
An account is just recd. of the complete destruction of the Guerrierre by our frigate the constitution, under Captn. Hull. The official document will be forwarded to you.
I have been spoken to by several friends here on the subject of my last. I have no personal sense on the subject; and no motive even to accept but a sincere desire, to support the cause of free govt., & the present admn. on which the cause so essentially depends. To leave my family and incur any hazard, which might possibly affect them, and a possible event, considering the state of my affairs, would deeply affect them, would give me inexpressible concern. But I should hope for the best, & will if the public is likely to be benefited by it, not hesitate, to undertake the trust. Very respectfully & sincerely yours
Jas Monroe

On Mr Dallas’s letter be so good as to make a note. It appears to me that the order ought to be left to the court, that the captor shod. make his own case & act as he thinks fit
